Citation Nr: 1401812	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for anemia, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for leukemia.

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hearing loss.

6.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial rating greater than 30 percent for service-connected coronary artery disease (CAD).  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

On February 11, 2013, the Veteran testified at hearing before the undersigned Veterans Law Judge via videoconferencing.  

The Board notes that after issuance of a June 2010 statement of the case (SOC) addressing the Veteran's claims of service connection for PTSD, hepatitis C, hearing loss, diabetes mellitus, and anemia, additional evidence was associated with the record prior to the appeal being certified to the Board.  This additional evidence consisted of VA treatment records, some of which were duplicates of records already contained in the claims folder and some of which post-dated the June 2010 SOC.  The Board observes that VA regulations require the agency of original jurisdiction (AOJ) to furnish the Veteran and his representative a supplement statement of the case (SSOC) if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2013).  In the instant case, an SSOC was not furnished.  However, after the case was certified to the Board, the Veteran submitted additional evidence to the Board in the form of private and VA medical evidence, which submission of such evidence was accompanied by a waiver of RO consideration signed by the Veteran's attorney.  38 C.F.R. § 20.1304(c) (2013).  Of note, the evidence submitted included copies of the Veteran's VA treatment records dated through 2012.  Given the duplicity of the evidence associated with the claims folder after issuance of the SOC and the evidence submitted along with a waiver of AOJ consideration after the appeal was certified to the Board, the Board concludes that the Veteran has effectively waived AOJ consideration of treatment records not considered by the RO at the time of the June 2010 SOC.

(The decision below addresses the Veteran's claims of service connection for diabetes mellitus and leukemia and the issues of whether new and material evidence has been submitted to reopen previously denied claims, to include consideration of the underlying claim of service connection for PTSD.  The remaining issues are addressed in the remand that follows this decision.)


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of diabetes mellitus.  

2.  The Veteran does not have a current diagnosis of leukemia.

3.  By an August 2007 decision, the RO denied service connection for PTSD; by an October 2007 decision, the RO denied service connection for hearing loss; no appeal was filed with respect to either decision.  

4.  Evidence received since the RO's October 2007 decision is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for hearing loss; nor does it raise a reasonable possibility of substantiating that claim.

5.  Evidence received since the RO's August 2007 decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and it raises a reasonable possibility of substantiating the underlying claim.

6.  The Veteran as likely as not has PTSD that is attributable to his active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The Veteran does not have leukemia that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The August and October 2007 RO decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

4.  New and material evidence sufficient to reopen a previously denied claim of service connection for hearing loss has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

In the instant case, the Veteran has not disputed the contents of the VCAA notice provided to him.  Upon review of the record, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied with respect to the diabetes mellitus and hearing loss matters decided herein and that the Veteran had a meaningful opportunity to participate in the development of those claims.  Specifically, all requisite notice was provided via January and February 2009 VCAA-notice letters.  Regarding the claim of service connection for leukemia, although the Veteran was not given specific notice regarding that claim, as will be discussed below the Veteran also did not make a specific claim for that disability.  In the instant case, neither the Veteran nor his representative has raised an issue with regard to the adequacy of notice provided in this case.  Further, as the RO decision clearly identified what evidence was lacking and the Veteran, who is represented by an attorney, was thereafter afforded an appropriate opportunity to provide evidence and argument on the claim, the Board finds that the Veteran has been afforded a meaningful opportunity to participate in the development of the claim of service connection for leukemia.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes the Veteran's service treatment records (STRs); VA treatment records; a VA examination report; private medical evidence; records from the Social Security Administration; and lay statements from the Veteran.  The Veteran has not indicated that there are outstanding available records that VA should have obtained, and the Board is aware of none.  

The Board also finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  Notably, the duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, new and material evidence has not been submitted and the Veteran's claim of service connection for hearing loss has not been reopened; therefore, an examination is not required in connection with that claim.  Regarding the claims of service connection for diabetes mellitus and leukemia, the duty to provide a medical examination has not been triggered because, as discussed below, there is no competent evidence of current disabilities or recurrent symptoms of such.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (discussing evidence necessary to trigger VA's duty to provide a medical examination).  Indeed, the Veteran himself has indicated that he has not been diagnosed as having either leukemia or diabetes mellitus.  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, there are certain diseases, including diabetes mellitus and B-cell leukemia, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e) (2013).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).).

A.  Diabetes Mellitus

At the outset, the Board acknowledges that the Veteran served in Vietnam during the requisite time period, as verified by information contained in his DD Form 214, and is thus presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  A review of the record shows that in October 2008, laboratory testing revealed an elevated fasting blood sugar.  Based on this finding, the Veteran was classified as "pre[-]diabetic."  Laboratory test results dated in December 2008 revealed the Veteran's glucose to be within the normal range.  In February 2009, it was specifically determined that the Veteran did not have diabetes.  A review of the medical evidence dated since that time fails to reveal a diagnosis of diabetes and the Veteran's blood sugar has been noted to be in a good range.  During his February 2013 hearing, the Veteran testified that he "was on a strict diet for awhile," but indicated that test results had not confirmed diabetes.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  Here, despite the notation of elevated blood sugar, the Veteran has not developed diabetes.  High blood sugar may constitute a symptom of a disability but does not alone, without a diagnosed or identifiable underlying malady or condition, constitute a disability.  Hence, regardless of the fact that the Veteran is presumed to have been exposed to herbicides and that diabetes mellitus is presumptively related to such exposure, in the absence of evidence showing that the Veteran has been diagnosed as having diabetes mellitus or some other disability manifested by high blood sugar, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for diabetes mellitus must be denied.

B.  Leukemia

At the outset, the Board notes that the Veteran did not file a claim of service connection for leukemia.  Rather, because the Veteran is presumed to have been exposed to herbicides based on his in-country service in Vietnam and because he had previously filed a claim for and been denied service connection for anemia, which disability is rated under DC 7700, the RO determined that a special review of the Veteran's claims file was required pursuant to Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N.D.Cal.1989), based on the addition of chronic B-cell leukemia to the list of diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The RO determined, however, that because the evidence failed to show a diagnosis of leukemia, a grant of service connection based on the Veteran's presumed herbicide exposure was not warranted.  

Again, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  In the instant case, the evidence of record fails to disclose a diagnosis of leukemia.  Indeed, the Veteran himself testified during his February 2013 hearing that he had been tested for, but not diagnosed with, leukemia.  Although he asserted his belief that it "seems logical" that he would have leukemia "because [he's] weak," the objective medical evidence of record fails to support a finding that the Veteran has leukemia.  Further, while some symptoms of leukemia may be of an observable nature, a diagnosis requires certain testing, which testing the Veteran himself stated failed to indicate leukemia.  Thus, the Veteran's assertion during his February 2013 hearing is not sufficient to support a diagnosis of leukemia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (discussing when lay evidence can establish a diagnosis).  Without evidence of a current diagnosis of leukemia, the Board finds that the claim of service connection for leukemia must be denied.  See Gilpin and Brammer, both supra.  

III.  Petition to Reopen Previously Denied Claims

A claim finally denied may be considered again on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2013).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding of the RO's actions with respect to a petition to reopen, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).

A.  Hearing Loss

The Veteran was initially denied service connection for hearing loss via an October 2007 rating decision.  At that time, the evidence of record consisted of the Veteran's STRs, VA treatment records, the report of a September 2007 VA audiology examination, and the Veteran's claim for benefits.  The RO denied service connection based on the lack of nexus evidence, noting that the September 2007 VA audiologist had opined against an association between the Veteran's hearing loss and his in-service noise exposure.  The Veteran did not timely file a notice of disagreement (NOD) as to that decision and the October 2007 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

Since the October 2007 RO decision, the evidence that has been added to the record includes:  VA treatment records; private medical records, records from the Social Security Administration, and lay statements from the Veteran, to include his hearing testimony.  Upon review of this evidence, the Board finds that new and material evidence sufficient to reopen the previously denied claim of service connection for hearing loss has not been submitted.  Notably, none of the evidence associated with the claims folder since the October 2007 decision in any way suggests that the Veteran has hearing loss related to service, to include his asserted acoustic trauma therein.  As to a February 2009 statement wherein the Veteran asserted that his hearing loss was due to his service duties as an aircraft maintenance worker, the Veteran had previously related to the September 2007 VA examiner that he experienced acoustic trauma in service due to noise exposure from helicopters and the VA examiner noted that the Veteran's military occupational specialty was that of a helicopter crew chief.  Thus, the Veteran's February 2009 statement is merely duplicative of evidence already considered and is therefore not new evidence.  The Board has also considered whether the evidence associated with the file since the October 2007 decision raises a new theory of entitlement and triggers VA's duty to assist, but finds that it does not.  

In sum, the evidence associated with the claims folder since the October 2007 RO decision is either cumulative or redundant of the previously submitted evidence or does not relate to an unestablished fact necessary to substantiate the claim of service connection for hearing loss.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for hearing loss must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


B.  PTSD

The Veteran was initially denied service connection for PTSD and anxiety via an August 2007 rating decision on account of the fact that the Veteran's alleged in-service stressors could not be verified.  The Veteran did not appeal that denial and it became final.  Thereafter, the Veteran sought to reopen the previously denied claim and in a May 2010 decision, the RO "reopened" the Veteran's claim of service connection for PTSD and anxiety, but denied that claim on the merits.  Specifically, the RO found that although the Veteran's alleged in-service stressor had been verified, which was sufficient to reopen the claim, the evidence of record failed to demonstrate that the Veteran had been clinically diagnosed as having PTSD and anxiety.

Upon review of the evidence, the Board concludes, as did the RO, that new and material evidence sufficient to reopen the previously denied claim of service connection for PTSD and anxiety has been submitted.  Unit history research confirmed that there was a helicopter crash involving one of the men from the Veteran's unit, which incident is related to the Veteran's alleged in-service stressor.  This evidence is new as it was not previously of record when the prior decision was made.  This evidence is also material because it is evidence supporting the Veteran's claim.  Accordingly, the claim of service connection for PTSD is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Turning to the merits of the claim, the Board notes that service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2013).  Upon review of the evidence of record, the Board finds that an award of service connection for PTSD is warranted.

In so finding, the Board relies on the opinion provided by a VA examiner in September 2012, who, upon examination of the Veteran and consideration of the evidence of record, concluded that the Veteran met the criteria for a diagnosis of PTSD.  The examiner then related the Veteran's diagnosis of PTSD to his conceded in-service stressor, which stressor he indicated was related to the Veteran's fear of hostile or terrorist military activity.  

Also of record is the report of a May 2013 private psychological evaluation.  During the evaluation, the Veteran discussed his alleged in-service stressor incident of having to clean up blood and human body parts after a helicopter accident killed one of the men in his unit, which stressor incident has been conceded by the RO.  The Veteran also described for the evaluator his current symptomatology.  In consideration of the evidence, the private psychiatrist arrived at a diagnosis of PTSD related to the traumatic incident experienced in service.  

In light of the VA and private clinicians' opinions, the Board finds there to be evidence of a current diagnosis of PTSD, which has been linked to the Veteran's conceded in-service stressor.  The Board notes that there is no contrary medical evidence of record; nor is there a reason to question the probative value of the private diagnoses.  See Cohen, 10 Vet. App. at 140 (holding that "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis.").  In this regard, although a July 2009 examination report failed to disclose a diagnosis of PTSD, the examiner was not asked to assess whether the Veteran met the criteria for PTSD at that time, as that examination was limited to evaluating the Veteran's claim of service connection for depression.  Thus, resolving reasonable any doubt in favor of the Veteran, the Board concludes that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  



ORDER


Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for leukemia is denied.

As new and material evidence to reopen a claim of service connection for hearing gloss has not been received, the application to reopen the claim is denied.

Service connection for PTSD is granted.


REMAND

Regarding the issue of entitlement to a rating greater than 30 percent for service-connected CAD, that matter stems from a disagreement with the rating assigned in connection with the RO's award of service connection for the disability.  The Board notes that the examination conducted in connection with that claim was conducted in November 2010.  However, neither diagnostic exercise testing nor other diagnostic tests were performed at that time.  Rather, the examiner recorded the results of an April 2008 stress echocardiography and a December 2004 left ventricular ejection fraction test.  Notably, these results pre-date the effective date of the Veteran's award of service connection and are now far too outdated to be considered contemporaneous or necessarily reflective of the current severity of the Veteran's disability.  The Veteran also testified as to a worsening of his symptoms in recent years.  Accordingly, the Board finds that the Veteran's claim for a higher initial rating for his service-connected CAD must be remanded for the Veteran to be scheduled for a VA examination to determine the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)

Regarding the Veteran's claim of service connection for anemia, to include as a residual of his of service-connected status post prostate cancer, the Veteran's claim was filed in November 2008, at which he indicated having recently been diagnosed as being anemic.  An October 2008 VA treatment record indicated that recent laboratory testing revealed normal B12 levels.  The reviewing clinician stated: "Your B12 being normal means I am not sure where your anemia is coming from."  In December 2012, it was noted that the Veteran's iron levels were "getting towards the lower end of normal."  A February 2009 VA examination report, however, states the Veteran did not have anemia.  Notably, it does not appear as though any testing was undertaken to support that conclusion, or the Veteran received any examination at that time.  Upon review of this evidence, the Board finds that it is unclear whether the Veteran had anemia at any point during the claims period, or whether he previously had anemia that resolved prior to the filing of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a "current disability" includes a disability present at the time of filing or during the pendency of a claim).  Given the conflicting evidence, and the fact that the AOJ had previously scheduled the Veteran for a VA examination to determine whether he had anemia, the Board finds that the matter must be remanded for a VA medical examination and opinion to determine whether at any point during the pendency of his claim, the Veteran had anemia and, if so, the likelihood that any such anemia is a residual of the Veteran's prostate cancer or is otherwise related to service.

The Board also finds that the Veteran's claim of service connection for hepatitis C must be remanded for further development.  In support of his claim, the Veteran submitted results of a blood test done in April 2008 for blood donation purposes. The hepatitis related tests confirmed the presence of antibodies of Hepatitis C (anti-HCV).  The accompanying fact sheet notes that a positive anti-HCV test may indicate that the individual tested has been infected by the hepatitis C virus.  A June 2008 VA treatment record notes that testing done the previous year revealed a positive hepatitis C antibody, but negative virology.  (The record contains a May 2007 provisional diagnosis of hepatitis C.)  The clinician indicated that the Veteran had had spontaneous resolution of his hepatitis C infection.  An October 2008 VA treatment record then indicates that the Veteran indeed has hepatitis C, but that it is "dormant."  That record also indicates that the Veteran believed he had a blood transfusion in the early 1980s and had obtained one tattoo.  The Veteran denied a history of intravenous drug use.  The record also contains a February 2007 hepatitis C risk assessment that notes, among other things, exposure to blood on skin or mucous membranes.  Notably, in discussing the Veteran's alleged in-service PTSD stressor, the RO conceded that "while salvaging parts from the helicopter, [the Veteran] might have been exposed to blood and remains from the victims."  Based on this evidence, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See 38 U.S.C.A § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2012); see also VBA Training Letter 211A (01-02), dated April 17, 2001 (discussing medically recognized risk factors for hepatitis C).  

Regarding the issue of entitlement to TDIU, the Board notes that by granting service connection for PTSD, the nature of the Veteran's service-connected disability picture has changed, such that the Board should not at this time consider the issue of entitlement to TDIU.  Further, it does not appear as though the Veteran has been afforded an examination to determine the impact of his service-connected disabilities, including PTSD, on his employability.  Accordingly, the Board finds it appropriate to remand the issue for further development as set forth below and for the AOJ to readjudicated the issue de novo in light of the fact that the Veteran is now service connected for PTSD, which a private psychiatrist has opined results in total occupational and social impairment.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all VA treatment records dated since February 2013 are associated with the Veteran's claims file.

2.  The AOJ should schedule the Veteran for a VA cardiovascular examination to determine the extent of his service-connected CAD.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to calculate properly the Veteran's METs.  (The examiner must specify what level of activity warrants the assignment of the estimated METs level.)  The examiner should also describe the current status of the Veteran's CAD to include a description of all functional incapacity related to this disability, as well as the need for any current treatment or medication.  In addition, the examiner is asked to address the following:

(a)  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should explain the medical reasons that prevent such testing.  The examiner should then estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

(b)  The examiner should discuss the presence or absence of any left ventricular dysfunction--including an ejection fraction (in percentage); the number of any episodes of acute congestive heart failure in the past year; and the presence or absence of chronic congestive heart failure.

(c)  The examiner should state whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

3.  The Veteran should be afforded a VA examination to determine whether the Veteran currently has, or has at any point since May 2007 had, an active hepatitis infection or chronic residuals of hepatitis that had its onset in service or is otherwise related to military service.

The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner should examine the Veteran and conduct all necessary testing.  The examiner should review the results of any testing and include them in the report.  The examiner should then provide an opinion as to whether at any point since May 2007 the Veteran had an active hepatitis infection or has chronic residuals of a definite case of hepatitis, and, if so, whether it is at least as likely as not that any disease or residual is related to any period of active military service, to include the Veteran's possible in-service exposure "to blood and remains from the victims" of a helicopter crash.

The examiner is requested to review the test results conducted in connection with the Veteran's attempt to donate blood and state whether the presence of antibodies of hepatitis C (anti-HCV) indicates a chronic active infection or reflects a past infection with the virus.

A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

4.  The Veteran should be afforded a VA examination to determine whether he currently has, or has at any point since November 2008, or in close proximity thereto, anemia.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner should examine the Veteran and conduct all necessary testing.  The examiner should review the results of any testing and include them in the report.  

The examiner should then provide an opinion as to whether as any point since November 2008, or in close proximity thereto, the Veteran had anemia, and, if so, whether it is at least as likely as not that anemia is related to any period of active military service.  An opinion should also be provided as to whether any anemia was caused or made chronically worse by the Veteran's service-connected prostate cancer disability.

If the examiner finds that the Veteran has never had anemia, the examiner should discuss the October 2008 VA clinician's statement that the Veteran's "B12 being normal means I am not sure where your anemia is coming from," and indicate why this does not support a finding of anemia.  

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

5.  The Veteran should also be afforded an examination in connection with the issue of entitlement to TDIU.  The examiner should take a detailed history regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (The Veteran is currently service connected for PTSD, coronary artery disease, depressive disorder, and residuals of status-post prostate cancer.)  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

6.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  All findings and opinions should be set forth in detail and explained in the context of the record.  If any report is insufficient, it must be returned to the examiner/reviewer for necessary corrective action, as appropriate.

7.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  (If it is determined that service connection is warranted for hepatitis C and/or anemia, the AOJ should seek an addendum opinion regarding the impact of those disabilities on the Veteran's employability prior to adjudicating the issue of entitlement to TDIU.)  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


